Citation Nr: 0109853	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-35 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to payment of additional compensation 
retroactive to July 18, 1994, based on dependency of two 
stepchildren.  

2.  Entitlement to an increased rating for myalgia of the 
thoracolumbar spine, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to October 
1968.

The appeal concerning an increased rating for myalgia of the 
thoracolumbar spine arose from an August 1995 rating action.  
The appeal concerning service connection for a lumbar spine 
disability and TDIU benefits arose from a May 1996 rating 
action, and the appeal regarding additional compensation for 
dependents arose from a November 1996 action.  

The veteran canceled his scheduled January 2001 personal 
hearing with a Member of the Board of Veterans' Appeals 
(Board) at the Nashville VARO.

The veteran's claims of entitlement to service connection for 
lumbar spine disorder and TDIU are the subject of the 
'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
additional retroactive compensation for dependents and an 
increased rating for myalgia of the thoracolumbar spine.

2.  On July 25, 1994, the veteran filed a VA Form 21-686c, 
Declaration of Status of Dependents, indicating that he had 
remarried earlier that month.  At that time, the only 
dependent child that he listed was an individual whose first 
name began with the letter, "R".

3.  By VA letter dated, November 28, 1994, the RO advised the 
veteran that the amount of his disability compensation had 
been amended to include his spouse and child.  The letter 
further informed the veteran that he must tell VA immediately 
if there is any change in the number or status of his 
dependents.

4.  On September 10, 1996, the veteran completed and 
submitted a VA 
Form 21-0538, Status of Dependents Questionnaire, wherein he 
indicated the dependency of a child whose first name began 
with the letter "K" and another child whose first name 
began with the letter "M".

5.  In November 1996 and January 1997 VA letters, the veteran 
was informed that he had been granted additional compensation 
for M, effective from September 1, 1996, and K from October 
1, 1996 [this dependent could not be added earlier because 
the veteran failed to provide a Social Security number].

6.  The veteran's thoracolumbar spine disorder is primarily 
manifested by myalgia productive of no more than severe 
limitation of motion of the dorsal spine. 

7.  There is now x-ray evidence of wedge fracture deformities 
at L1, T12 and L2 which cannot be clearly dissociated from 
the veteran's in-service back injury.


CONCLUSIONS OF LAW

1.  The criteria for payment of additional compensation 
retroactive to July 18, 1994, based on dependency of 
stepchildren K and M, are not met.  38 U.S.C.A. § 5110 (West 
Supp. 2000); 38 C.F.R. § 3.401 (2000).

2.  The schedular criteria for a 20 percent disability 
rating, and no more, for myalgia of the thoracolumbar spine 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.45, Diagnostic Codes 
5285, 5291 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Additional Compensation for Dependents

Generally, the effective date of additional compensation or 
pension for a dependent is the later of: (1) the date of 
claim, which is either the date of veteran's marriage, or 
birth of his or her child, or, adoption of a child, if the 
evidence of the event is received within 1 year of the event, 
or the date notice is received of the dependents existence, 
if evidence is received within 1 year of VA request; (2) the 
date dependency arises; (3) the effective date of the 
qualifying disability rating provided evidence of dependency 
is received within 1 year of notification of such rating 
action; (4) the date of commencement of veterans award.  38 
C.F.R. 3.401(b) (2000).

The pertinent facts with regard to this case are not in 
dispute.  On July 25, 1994, the veteran filed a VA Form 21-
686c, Declaration of Status of Dependents, indicating that he 
had remarried earlier that month.  At that time, the only 
dependent child that he listed was R., Jr.

By VA letter dated, November 28, 1994, the RO advised the 
veteran that the amount of his disability compensation had 
been amended to include his spouse and child.  The letter 
further informed the veteran that he must tell VA immediately 
if there is any change in the number or status of his 
dependents.

On September 10, 1996, the veteran completed and submitted a 
VA Form 21-0538, Status of Dependents Questionnaire, wherein 
he indicated the dependency of K and M.

In November 1996 and January 1997 VA letters, the veteran was 
informed that he had been granted additional compensation for 
M, effective from September 1, 1996, and K from October 1, 
1996 [this dependent could not be added earlier because the 
veteran failed to provide a Social Security number].

The veteran contends, in essence, that he is entitled to 
additional compensation retroactive to July 18, 1994, the 
date that he remarried, and that he should not be penalized 
for being unaware, or not made aware of the fact that he 
could receive additional benefits for his stepchildren.

Based on the foregoing, the Board concludes that entitlement 
to payment of additional compensation retroactive to July 18, 
1994 is not warranted.  The evidence of record clearly 
establishes that the veteran did not inform VA of the 
dependency of stepchildren K and M until September 1996, over 
two-years following his marriage.  Therefore, pursuant to 
38 C.F.R. § 3.401, the veteran is not entitled to an earlier 
effective date for payment of additional disability 
compensation based on the dependency of stepchildren K and M.

As indicated above, the veteran essentially argues that an 
earlier effective date should be awarded insofar as he was 
not aware of the fact that he was entitled to additional 
compensation for his stepchildren.  Although the veteran 
could have been entitled to increased compensation for 
additional dependents at an earlier date had he timely 
informed the RO of these dependent children, it has been held 
that everyone dealing with the Government is charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947). Thus, regulations are binding on all that seek 
to come within their sphere regardless of actual knowledge of 
what is in the regulations or of the hardship resulting from 
innocent ignorance.  Id.  Accordingly, since the later of the 
events that trigger an award of increased compensation for 
dependents K and M was the submission of the veteran's 1996 
claim for increased compensation concerning these dependents, 
the Board concludes that the criteria for payment of 
additional compensation retroactive to July 18, 1994,(or 
indeed, payment any earlier than that which occurred in this 
case,) based on dependency of stepchildren K and M, are not 
met, and the veteran's claim is denied.  38 U.S.C.A. § 5110 
(West Supp. 2000); 38 C.F.R. § 3.401 (2000).



ii.  Myalgia of the Thoracolumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2000); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (2000).

In this case, the veteran's service medical records show that 
he was seen in January 1966 with complaints of worsening low 
back pain after wrestling.  Physical examination was 
essentially negative, save pain on flexion of the lumbar 
spine and moderate left paravertebral muscle spasm.  X-rays 
of the lumbosacral spine taken in February 1966 were negative 
for bony or soft tissue abnormality.  The veteran was 
thereafter admitted to the hospital in October 1967 for 
purposes of treatment of injuries incurred in a motor vehicle 
accident.  Physical examination upon arrival revealed, in 
pertinent part, tenderness to palpation over the 12th 
thoracic and 1st lumbar vertebrae.  In October 1968, the 
veteran was granted a disability discharge due to other 
significant injuries caused by this motor vehicle accident.

In conjunction with his 'original' claim for VA compensation, 
the veteran was afforded VA general medical examination in 
February 1969.  The veteran stated that since his motor 
vehicle accident in service, he had low back pain, more noted 
on prolonged sitting, rising from a sitting position, 
straightening up from a 
bent-over position or on heavy lifting or straining.  He 
stated that while he was in a service hospital being treated 
for his facial condition, x-rays of the spine were negative.  
Shortly after discharge from service, however, he reported 
that x-rays taken by his local physician indicated a 
narrowing of the disc space.  He noted that the area of his 
discomfort was in the lower thoracic and upper lumbar spine.  
Physical examination revealed the presence of mild myalgia in 
the thoracolumbar area.

By rating decision issued in March 1969, the RO granted 
service connection and a 10 percent disability rating from 
November 1, 1968, for "myalgia, thoracolumbar area, mild."  

In conjunction with a 1992 claim, the veteran submitted 
copies of 1990 and 1991 examination reports developed by a 
private physician, R.L. Sendele, M.D.  These reports reflect 
pertinent diagnoses of scoliosis, spondylosis of the 
thoracolumbar spine (TLS) area, retrospondylolithesis of L5 
and S1, instability of L4-5, wedge deformity of L1 greater 
than T12 and L2, and status post motor vehicle accident (MVA) 
in 1967, rule out fracture of the spine, with facial injury 
as well as left eye prosthesis.

The veteran was also afforded VA orthopedic examination in 
July 1992.  On physical examination, it was noted there was 
no pain on pressure of the lumbar spine or any malalignment 
of the lumbar spine.  However, the veteran did have some 
spasm of the lumbar paravertebral muscles.  Range of motion 
of the lumbar spine on forward flexion was 60 degrees, with 
extension to 0 degrees, lateral flexion to 20 degrees and 
rotation to 20 degrees.  Deep tendon reflexes and arterial 
pulse were noted to be 2+.  There was no atrophy weakness, 
fasciculations or sensory loss.  There were equal lengths of 
the extremities, as well as equal circumferences of the 
thighs and calves at corresponding levels.  Kernig's test was 
negative.  Straight leg raising test was positive at 80 
degrees on the right and negative at 90 degrees on the left.  
The veteran was not wearing a back brace or using a walking 
aid; he walked with a normal gait.  X-rays of the lumbosacral 
spine indicated an upward sloping of the inferior endplate of 
L1 without evidence of callous formation; the radiographic 
examiner indicated that this might represent a mild 
compression fracture of an undetermined age.  The diagnosis 
was chronic low back pain secondary to motor vehicle accident 
in 1967.

An August 1994 treatment record developed by Dr. Sendele 
reflects upwards of 22 diagnoses.  The more pertinent ones 
include scoliosis, lumbar progressive scoliosis; spondylosis 
of the TLS area with slight progression of the spurring L5; 
retrospondylolithesis of L5 to 3-millimeters (mm) from 5-mm 
in October 1990; resolved instability of L4 and L5; wedge 
deformities of L1 greater than T12 and L2, apparently old per 
previous bone scan in October 1990; status post MVA in 1967 
with facial injuries as well as left eye prosthesis and 
apparent wedging fractures of L1, T12 and L2; suspect 
cervical spondylosis, herniated nucleus pulposus of L5-S1 
without stenosis (per MRI scan in October 1990); progressive 
loss of disc height at L4-5, losing 3-mm from October 1990 to 
August 1994; unchanged disc heights at L3-4 and L5-S1 from 
October 1990 to August 1994; and chronic pain syndrome.

VA clinical records developed in 1994 and 1995 show treatment 
on occasion for low back disorder.

The veteran was afforded VA general medical examination in 
March 1996.  On evaluation of the musculoskeletal system, the 
back showed no deformity and was nontender to palpation.  
Back musculature appeared normal.  Back flexion was achieved 
to 95 degrees, with extension to 20 degrees, left lateral 
bend to 15 degrees, right lateral bend to 30 degrees, 
rotation to the left to 30 degrees, rotation to the right to 
30 degrees.  There was some slight discomfort on extension 
but not on the other motions.  The veteran complained of 
sciatic type pain on straight leg raising on the left to 60 
degrees.  It was noted that this was negative in February 
1996 when he came for a regular clinic visit.  He was able to 
rise up on both his toes and his heels without difficulty.  
X-rays of the thoracic spine indicated no significant 
abnormality was seen.  X-rays of the lumbosacral spine 
indicated minimal degenerative spurring at L5 and Ll and some 
degenerative changes at L4-5 and 
L5-Sl.  The diagnoses included chronic low back pain with 
records from outside physician indicating evidence of a 
herniated L5-S1 disc by previous MRI scans.  

The VA examiner noted that the veteran's private physician's 
notes indicated that he had an MRI scan in the past 
indicating a herniated L5-Sl disc; although the actual MRI 
scan reports to confirm this were not available.  In this 
regard, however, the veteran was noted to have chronic low 
back pain.  Nevertheless, at the same time, there was no 
significant neurological deficits, and he has not required 
surgery.  Further, it was noted that the veteran's  symptoms 
seem to be controlled with fairly moderate amounts of 
medication.  As to work limitations, it was observed that the 
veteran's private physician previously indicated that his 
work should be restricted to not lifting over 30 lbs. 
frequently or 50 lbs. occasionally and that he be allowed to 
change positions every 15 to 30 minutes.  The VA examiner 
indicated that he expected that current work limitations 
should be similar to these.  The VA examiner did not think 
that the veteran would be totally unemployable, but should be 
able to perform many types of work not requiring significant 
amounts of lifting, bending or stooping etc.

The veteran was thereafter afforded VA orthopedic examination 
in September 1996, which revealed diagnoses of chronic 
mechanical low back pain, without current evidence of 
radiculopathy and history of herniated L5-S1 disk by outside 
bone scans in 1990 and 1994, treated conservatively.  
However, as to the question of whether there might be a 
relation between service-related thoracolumbar myalgia and 
his more recent herniated L5-S1 disk, the examiner was unable 
to provide a dispositive opinion as the veteran's claims 
folder was not available for review.

Accordingly, the veteran was afforded another VA orthopedic 
examination by the same doctor in October 1997.  On this 
occasion, the veteran's claims folder was available and the 
entire record was reviewed prior to examination.  The veteran 
complained of a daily pressure-type discomfort in the mid to 
lower back, increasing with prolonged sitting and standing 
and improving by shifting his position.  He also complained 
of some stiffness and soreness in the low back when he first 
gets up in the morning.  When his symptoms are severe, he 
occasionally has radiation pain to the left leg.  

On physical examination, the back showed no deformities and 
was nontender.  Back musculature was normal.  Back flexion 
was achieved to 100 degrees, with extension to 25 degrees, 
left lateral bend to 30 degrees, right lateral bend to 30 
degrees, rotation to the left to 35 degrees, rotation to the 
right to 35 degrees.  There was evidence of mild discomfort 
on straightening up after flexion.  There was no evidence of 
discomfort on the other movements.  Overall, the above ranges 
of motion were slightly better than those noted on the last 
examination.  The veteran had some discomfort in the back on 
straight leg raising but no sciatic pain.  Motor function and 
sensation were intact in the lower extremities.  Deep tendon 
reflexes were +2 in both knees, +2 in the right ankle and +1 
in the left ankle.  Gait was normal.  

The diagnoses were history of back strain in 1966; resolved; 
herniated L5-S1 disc by MRI scan in 1990 and again in 1994; 
and mild degenerative arthritis, lumbosacral spine.  The 
orthopedic examiner noted that the veteran's service medical 
records indicate that he suffered a back strain while 
wrestling in 1966.  This appeared to be a minor injury, which 
resolved, and there is no documentation of it being a 
persistent problem.  There is also no documentation of any 
significant back injury occurring in a motor vehicle accident 
in 1967.  Records from the veteran's family physician dating 
back to about 1977 showed only one visit for low back pain in 
1988 and once in 1984 for left scapular pain.  Records from 
the veteran's private orthopedist indicate that the more 
severe low back pain was associated with the herniated disc 
which began in 1990.  The reported work history indicates 
that the veteran worked for the postal service for 18 years 
and retired in 1994, and that his job would required him to 
lift 50-60 pound mail bags.  From this information, the 
examiner concluded that the back strain suffered in 1966 was 
a minor self-limited problem and that the disc herniation at 
L5-S1 was most likely unrelated.  These two events are 
separated by greater than 30 years, in which the veteran 
appears to have been essentially asymptomatic most of the 
time.  He also was able to work for many years at a job 
requiring lifting.  The VA orthopedic examiner suspected that 
much of the veteran's current back problem might be related 
more to his work at the Postal Service.

Under the applicable criteria, residuals of a vertebral 
fracture with cord involvement, with the veteran bedridden or 
requiring long leg braces is assigned a 100 percent 
evaluation.  A 60 percent evaluation is warranted where there 
is no cord involvement but abnormal mobility requiring neck 
brace (jury mast).  In other cases, ratings should be awarded 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. Part 4, Diagnostic Code 5285 (2000).  With 
respect to the dorsal spine, a maximum 10 percent evaluation 
is warranted for both moderate and severe limitation of 
motion.  38 C.F.R. Part 4, Diagnostic Code 5291 (2000).

In deciding claims for VA benefits, "[w]hen there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant."  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).

In the instant case, a 10 percent rating for thoracolumbar 
disorder under Diagnostic Code 5291 has been established from 
November 1, 1968.  Inasmuch as this 10 percent rating is the 
maximum allowable for limitation of motion of the dorsal 
spine under Diagnostic Code 5291, further consideration of 
functional loss due to pain is not required.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  However, the medical 
record includes x-ray evidence of wedge fracture deformities 
at L1, T12 and L2.  Although these fracture deformities were 
first indicated many years after service, the veteran's 
private orthopedist, Dr. Spendele, has indicated that they 
are related to his in-service motor vehicle accident.  
Moreover, the Board observes that the July 1992 radiographic 
examiner also felt that there was evidence of a mild 
compression fracture at L1 of an undetermined age.  Resolving 
all remaining doubt in favor of the veteran, it is found that 
an additional 10 percent for demonstrable deformity of 
vertebral body pursuant to Diagnostic Code 5285 is warranted.

With respect to whether an even higher rating is warranted 
under Diagnostic Code 5285, the evidence of record does not 
demonstrate that the disability at issue is at all manifested 
by abnormal mobility requiring a brace, as would be required 
for a 60 percent disability evaluation under this Code.  
Insofar as the veteran's other back symptomatology appears to 
have been related to other back pathology, the Board knows of 
no other diagnostic code that would afford the veteran a 
higher evaluation for his service-connected thoracolumbar 
spine disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).

In sum, the Board finds that a 20 percent disability 
evaluation for service-connected thoracolumbar disorder is 
warranted, consisting of a 10 percent for loss of motion due 
to pain of the dorsal spine under Diagnostic Code 5291 and an 
additional 10 percent for demonstrable deformity of vertebral 
body due to fracture under Diagnostic Code 5285.  

While the veteran maintains that his service-connected 
thoracolumbar spine disorder is far more disabling, he is not 
shown to be qualified to render a medical diagnosis or 
opinion.  Hence, the medical evidence of record cited above 
specifically outweighs his views as to the etiology of his 
pain complaints and/or the extent of functional impairment.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).

In reaching this decision, the Board has been mindful of the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court or CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

In this case, it is noted that the veteran has been recently 
afforded appropriate VA examinations and was specifically 
informed of the evidence considered in both the rating 
decision and statement of the case.  Moreover, neither the 
veteran nor his accredited representative have indicated that 
there is any additional pertinent information that may be 
available or necessary to a decision on his claim.  
Therefore, the Department has satisfied the duty to assist in 
the development of this claim under the provisions of the 
Veterans Claims Assistance Act of 2000, and no useful purpose 
would be served by remanding this particular matter to the RO 
for its consideration of the implication of this new law.  


ORDER

Entitlement to payment of additional compensation retroactive 
to July 18, 1994, based on dependency of stepchildren K and 
M, is denied.

Entitlement to a combined 20 percent disability rating for 
thoracolumbar spine disorder, consisting of a 10 percent for 
loss of motion due to pain of the dorsal spine under 
Diagnostic Code 5291 and an additional 10 percent for 
demonstrable deformity of vertebral body due to fracture 
under Diagnostic Code 5285, is granted subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

As set forth above, the VCAA has expanded the duty to assist 
claimants.  Regarding the veteran's service connection claim, 
the October 1997 VA examiner has indicated that any disk 
herniation is not related to his acute muscle strain in 1966.  
Although the examiner further opined that the veteran's 1967 
motor vehicle accident may not have involved a significant 
low back injury, the Board observes it did result in an upper 
back disorder for which service connection has been 
established.  As to this, the examiner gave no opinion as to 
whether or not the claimed disk herniation is the result of, 
or is being aggravated by, the service-connected 
thoracolumbar disorder.  In view of the expanded duty to 
assist under the VCAA, further orthopedic examination of the 
veteran is required.

ii.  TDIU

The veteran is presently service connected for anatomical 
loss of the left eye with partial paralysis of the left upper 
eyelid, rated 40 percent disabling; multiple facial bone 
fractures rated 30 percent disabling; and myalgia of the 
thoracolumbar spine, rated by this decision as 20 percent 
disabling.  As to the veteran's employability status, review 
of the record indicates that the veteran was employed by the 
United States Postal Service (USPS) for many years.  A March 
1995 report from the Office of Personnel Management (OPM) 
indicated that the veteran's application for disability 
retirement had been approved.  Although the RO has obtained 
former employment verification of retirement from the USPS, 
no pertinent decisions or medical records as to the 
disability retirement were attached.  This should be obtained 
before a final decision is entered.  

In addition, a current opinion by a VA physician examining 
the veteran concerning the degree of industrial impairment 
caused by the veteran's service-connected disorders would be 
useful.  

Finally, since service connection for a disability of the 
lumbar spine may yet be established, it would be premature to 
enter a final determination on the veteran's TDIU claim, 
which is determined by the impairment caused by all of the 
veteran's service connected disabilities.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response thereto should be 
associated with the claims folder.

2.  The RO should also contact the USPS 
and OPM for purposes of obtaining records 
pertaining to the veteran's disability 
retirement.  Efforts to obtain these 
records, to include referrals to other 
potential custodians of these records, 
should be documented and any evidence 
received in response thereto should be 
associated with the claims folder.

3.  The RO must also schedule the veteran 
for VA ophthalmologic, orthopedic and 
dermatological examinations in order to 
assess the nature and extent of his 
service-connected disorders.  The claims 
folder, including a copy of this remand 
order, should be made available for 
review by each examiner in conjunction 
with their examination.  X-rays, 
laboratory tests, and/or other diagnostic 
studies should be performed as deemed 
appropriate by the specialists.

The ophthalmologic examiner must include 
a thorough description of the veteran's 
service-connected anatomical loss of the 
left eye with partial paralysis of the 
left upper eyelid.  Objective clinical 
findings to the exclusion of any 
nonservice-connected disability should be 
set forth.  In the event that 
uncorrectable right eye visual impairment 
is shown, the examiner is asked to 
indicate whether such impairment is 
likely, unlikely or at least as likely as 
not secondary to or aggravated by the 
veteran's service-connected anatomical 
loss of the left eye.

The orthopedic examination report must 
also include a thorough description of 
the veteran's back complaints, and to the 
extent possible, set forth those 
complaints which are due to myalgia of 
the thoracolumbar spine and those which 
are due to any other back disorder.  In 
particular, the examiner should describe 
whether there is pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, caused by 
the veteran's thoracolumbar myalgia, or 
any other back disorder diagnosed.  
Furthermore, the examiner is asked to 
indicate whether it is likely, unlikely 
or at least as likely as not that any 
current disability of the lumbar spine is 
secondary to or aggravated by the 
veteran's service-connected thoracolumbar 
spine disorder.

The dermatological examiner, in turn, 
must identify whether the veteran's 
service-connected scarring from multiple 
facial bone fracture repairs are 
exceptionally repugnant or disfiguring, 
poorly nourished and/or ulcerated.  
Unretouched color photographs of the 
veteran's service-connected scars should 
be taken.

In all cases, the examiner(s) must 
provide an opinion regarding the extent 
to which the disabilities they examine 
impair the veteran's ability to obtain 
employment.  

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 
106-475 is completed with respect to these 
issues.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  The RO should then re-adjudicate the 
veteran's remaining service connection and 
TDIU claims.  If any of the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to any 
issue as may then remain on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE 
	Acting Member, Board of Veterans' Appeals



 



